Citation Nr: 1524204	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen service connection for a right shoulder disorder.

4.  Service connection for a lumbar spine disorder.  

5.  Service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1983 to December 1983, from August 1986 to March 1996, and from February 2003 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied reopening of service connection for a lumbar spine disorder, bilateral hearing loss, and a bilateral shoulder disorder.  A September 2011 rating decision granted service connection for a left shoulder disorder; however, the issue of whether new and material evidence has been received to reopen service connection for a right shoulder disorder remains on appeal.  

The Veteran testified at a March 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  



FINDINGS OF FACT

1. The claim for service connection for a lumbar spine disorder was denied by a November 2007 rating decision on the basis that the Veteran did not have a diagnosed lumbar spine disorder, and that a lumbar spine did not occur in service or was caused by service; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

2. Evidence received since the November 2007 rating decision is not cumulative, and pertains to the bases of a prior final denial of service connection for a lumbar spine disorder that the Veteran has a current lumbar spine disability and that the lumbar spine disability is related to active service, so raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder. 

3. The claim for service connection for bilateral hearing loss was denied by a November 2007 rating decision on the basis that the Veteran did not have a clinically diagnosed bilateral hearing loss disability; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

4. Evidence received since the November 2007 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for bilateral hearing loss that the Veteran has a clinically diagnosed bilateral hearing loss disability for VA compensation purposes, so raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 

5. The claim for service connection for a right shoulder disorder was denied by a November 2007 rating decision on the basis that the Veteran did not have a currently diagnosed bilateral shoulder disability, and that service treatment records were negative for reports of any shoulder disorder or injury; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

6. Evidence received since the November 2007 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to the previously unestablished facts of a currently diagnosed right shoulder disability or an in-service right shoulder injury, disease, or event that are necessary to substantiate the claim for service connection for a right shoulder disorder.

7. The Veteran sustained a lumbar spine injury in service.  

8.  The Veteran has a current lumbar spine disability of degenerative disc disease, which is etiologically related to service.

9. The Veteran has a current bilateral hearing loss disability for VA compensation purposes. 

10.   The Veteran was exposed to loud noise during service.

11.   The Veteran had chronic symptoms of bilateral sensorineural hearing loss in service, and has had continuous symptoms since service separation.

 
CONCLUSIONS OF LAW

1. The November 2007 rating decision, which denied service connection for a lumbar spine disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.1103 (2014). 

2. The criteria for reopening service connection for a lumbar spine disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. The November 2007 rating decision, which denied service connection for bilateral hearing loss, became final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.1103 (2014). 

4. The criteria for reopening service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).
 
5. The November 2007 rating decision, which denied service connection for a bilateral shoulder disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.1103 (2014). 

6. New and material evidence has not been received to reopen service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).

7. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine degenerative disc disease have been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

8. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the Board is reopening and granting service connection for a lumbar spine disability and bilateral hearing loss, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denial of the claim for service connection for a right shoulder disorder, originally claimed as a bilateral shoulder disorder.  In a March 2009 letter, VA informed the Veteran that the claim for service connection for a bilateral shoulder disorder was previously denied because service treatment records were silent for a bilateral shoulder disorder and that there was no evidence of a diagnosis of a bilateral shoulder disability.  As such, the Board finds that the March 2009 letter satisfies VA's duty to assist the Veteran substantiate the claim to reopen service connection for a right shoulder disorder because it identifies the correct bases for the prior final denial, notifies the Veteran of evidence and information that is necessary to reopen the claim, and explains the evidence and information that is necessary to establish entitlement to the underlying benefit sought (service connection).  See Kent, 20 Vet. App. at 11-12.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, the March 2015 Board hearing transcript, and the Veteran's written statements in support of the current appeal.  

The Veteran has not been afforded a VA examination in connection with the appeal to reopen service connection for a right shoulder disorder; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Reopening of Service Connection Legal Authority

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).



Reopening of Service Connection for a Lumbar Spine Disorder

The RO denied service connection in a November 2007 rating decision on the basis that the Veteran did not have a diagnosed lumbar spine disorder, and that a lumbar spine disorder did not occur in service or was caused by service.  The Veteran was notified of this decision and of procedural and appellate rights in a December 2007 letter.  The Veteran did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2014).  To be material, the evidence with respect to this issue must tend to show that the Veteran has a current lumbar disability, that a lumbar spine disability is related to active service, or that a lumbar spine disability had its onset in service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a lumbar spine disorder.  The new evidence includes service treatment records, statements made by the Veteran, VA and private treatment records, VA examination reports, a March 2015 private physician opinion, and the March 2015 Board hearing transcript.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

A July 2008 private treatment record shows a diagnosis of degenerative disc disease, L4-L5.  A March 2015 letter by C.H., FNP-C, provides an opinion that the current lumbar spine disorder is related to in-service back injuries.  During the March 2015 Board hearing, the Veteran asserted that the current lumbar spine disorder started in service.  The Veteran's Board hearing testimony is presumed credible for purposes of reopening the claim for service connection for a lumbar spine disorder.  See Justus, 3 Vet. App. at 513.

The Board finds this evidence to be material because it addresses previously unestablished facts of a diagnosed lumbar spine disability and nexus between the current lumbar spine disorder and active service; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for a lumbar spine disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for a lumbar spine disorder below.

Reopening of Service Connection for Bilateral Hearing Loss

The RO denied service connection in a November 2007 rating decision on the basis that the Veteran did not have a clinically diagnosed bilateral hearing loss disability.  The Veteran was notified of this decision and of procedural and appellate rights in a December 2007 letter.  The Veteran did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  To be material, the evidence with respect to this issue must tend to show that the Veteran has a current bilateral hearing loss disability, that a bilateral hearing loss disability is related to active service, or that a bilateral hearing loss disability had its onset in service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for bilateral hearing loss.  The new evidence includes service treatment records, statements made by the Veteran, VA and private treatment records, a March 2015 private audiogram, and the March 2015 Board hearing transcript.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

The March 2015 private audiogram shows that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  During the March 2015 Board hearing, the Veteran and his spouse asserted that symptoms of hearing loss started in service and have been continuous since service.  The Veteran's Board hearing testimony is presumed credible for purposes of reopening the claim for service connection for bilateral hearing loss.  See Justus, 3 Vet. App. at 513.

The Board finds this evidence to be material because it addresses a previously unestablished fact of a current bilateral hearing loss that had its onset in service; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for bilateral hearing loss below.

Reopening of Service Connection for a Right Shoulder Disorder

The Veteran seeks to reopen service connection for a right shoulder disorder, originally claimed as a bilateral shoulder disorder.  The RO denied service connection for a bilateral shoulder disability in a November 2007 rating decision on the basis that the Veteran did not have a currently diagnosed bilateral shoulder disability, and that service treatment records were negative for reports of any shoulder disorder or injury.  The Veteran was notified of this decision and of procedural and appellate rights by letter in December 2007.  He did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.302, 20.1103.  

After reviewing the evidence received since the November 2007 rating decision, the Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The new evidence includes service treatment records, statements made by the Veteran, VA and private treatment records, VA examination reports, and the March 2015 Board hearing transcript.  To be material, the evidence with respect to this issue must tend to show that the Veteran has a current right shoulder disability that is related to active service or had its onset in service. 

The evidence at the time of the November 2007 rating decision included service treatment records that showed no disease, injury, or event pertaining to a right shoulder disorder, VA examination reports that showed that the Veteran did not have a right shoulder disability, and the Veteran's statements that he had a right shoulder disorder in service.  The November 2007 rating decision denied service connection for a bilateral shoulder disorder because service treatment records showed no complaint, symptoms, diagnosis, or treatment for a bilateral shoulder disorder during service.  

Evidence received since the November 2007 rating decision does not tend to show that the Veteran has a currently diagnosed right shoulder disability.  Service treatment records associated with the claims file since the November 2007 rating decision include treatment for a left shoulder injury but not for a right shoulder injury or disease.  

During the March 2015 Board hearing, the Veteran testified that he injured both shoulders during service, but that service treatment records only recorded treatment for the left shoulder.  The assertion of treatment for a right shoulder injury in service, which is presumed credible for purposes of reopening the service connection claim, is not new evidence because it is cumulative of the Veteran's prior assertion of an in-service right shoulder injury at the time of the November 2007 rating decision.  See August 2007 VA Form 21-526.  The Veteran indicated during the March 2015 Board hearing that he had no additional evidence to provide with respect to the claim for service connection for a right shoulder disorder.  

For these reasons, the Board finds that the additional evidence received since the November 2007 rating decision is not new and material evidence; therefore, service connection for a right shoulder disorder may not be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Sensorineural hearing loss, which is an organic disease of the nervous system, is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply to the claim for service connection for bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lumbar spine degenerative disc disease ("DDD") is not a chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 do not apply to the claim for service connection for a lumbar spine disorder.  See Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for a Lumbar Spine Disorder

The Veteran contends that a lumbar spine disability originated in service.  The Veteran asserted that he was treated multiple times during service for a lumbar spine injury.  See March 2015 Board hearing transcript.

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran had a lumbar spine injury in service.  Service treatment records contain multiple instances of treatment for a lumbar strain, which is consistent with the Veteran's March 2015 Board hearing testimony. 

The Board next finds that the Veteran has a current lumbar spine disability of degenerative disc disease, and the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current lumbar spine is related to service.  In a July 2008 treatment record, Dr. E.S. provided a diagnosis of lumbar spine DDD.  In a March 2015 letter, C.H., FNP-C, opined that the lumbar spine disability is related to in-service injuries.  In reaching this conclusion, the private examiner explained that the Veteran has a history of previous injuries to the back while serving on active duty and that these injuries are the major contributing factor to the current back problems.  The March 2015 private examiner's opinion is competent and probative medical evidence because it is factually accurate, as it appears the examiner had knowledge of the relevant evidence in this case, and relied on accurate facts.  

Evidence weighing against a finding that the current lumbar spine disability is related to service includes medical records that the Veteran sustained a back injury after service in 2006.  See e.g. March 2015 Board hearing transcript.  The Veteran underwent a VA examination of the spine in April 2011.  The April 2011 VA examiner opined that it is less likely than not that the Veteran's lumbar spine disability is secondary to treatment for back problems in service.  In reaching this conclusion, the April 2011 VA examiner reasoned that the Veteran had a post-service job-related injury of the lumbar spine in 2006 and that the chronicity of the lumbar spine disorder is not established in the military or within two years of service separation.  The Board assigns no probative value to the April 2011 VA examiner's opinion because it is based on an inaccurate factual basis with respect to the date of onset of symptoms of a lumbar spine disorder in light of other evidence of record, including the March 2015 Board hearing testimony by the Veteran and spouse.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the Board is granting service connection on a direct basis based on a positive relationship between the lumbar spine disability and active service, all other service connection theories are rendered moot.


Service Connection for Bilateral Hearing Loss

The Veteran contends that a current bilateral hearing loss disability is related to acoustic trauma sustained during service.  Specifically, the Veteran asserts that bilateral hearing loss was caused by exposure to loud noise on a regular basis while working as an aircraft mechanic during service.  The Veteran also advanced that symptoms of bilateral hearing loss started in service and have been continuous since service.  See March 2015 Board hearing transcript.

For purposes of this appeal, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the Veteran has a current disability of bilateral hearing loss.  The March 2015 private audiogram showed that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The March 2015 private audiogram shows a diagnosis of mild to moderate sloping bilateral sensorineural hearing loss. 
 
The Board finds that the Veteran had in-service loud noise exposure.  The Veteran has stated that, during service, he worked on flight lines and was exposed to loud noises from aircraft engines and equipment.  See March 2015 Board hearing transcript.  The DD Forms 214 show that the Veteran's military occupational specialty (MOS) was an aircraft hydraulic mechanic, which is associated with a 

high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran had chronic symptoms of bilateral sensorineural hearing loss in service and continuous symptoms since service separation.  The Veteran testified at the March 2015 Board hearing that symptoms of bilateral hearing loss started in service and have progressively worsened since service separation.  During the March 2015 Board hearing, the Veteran's wife testified that she noticed that the Veteran had hearing difficulties since the early-to-mid 1990s, which was during service.  Although post-service audiograms in March 2004, December 2006, and October 2007 do not show bilateral hearing loss under 38 C.F.R. § 3.385, the Veteran and spouse have presented credible lay evidence of chronic symptoms of bilateral sensorineural hearing loss in service and continuous symptoms since service separation.  Moreover, the Veteran is service connected for bilateral tinnitus based on the same in-service noise exposure.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had chronic symptoms of bilateral hearing loss in service and has had continuous symptoms since service separation.  
38 C.F.R. §§ 3.303(b), 3.307, and 3.309; Walker, 708 F.3d 1331.

Because the Veteran had chronic symptoms of bilateral sensorineural hearing loss in service and has had continuous symptoms since service, bilateral sensorineural hearing loss is presumed to have been incurred in service to warrant service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1331.  Because the Board is granting 

service connection on a presumptive basis based on chronic symptoms of bilateral sensorineural hearing loss in service and continuous symptoms since service separation, all other service connection theories are rendered moot.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a lumbar spine disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

New and material evidence not having been received, the appeal to reopen service connection for a right shoulder disorder is denied.

Service connection for lumbar spine degenerative disc disease is granted.


Service connection for bilateral hearing loss is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


